Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 22, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant testified that had he not quit, he would have been fired because he did not want to work an additional delivery route to which he had been assigned. While the employer informed all of the drivers that one or two people needed to be laid off, there is nothing in the record to support claimant’s contention that he was one of those that would be fired. In fact, the service supervisor testified that had claimant not left, he would still have his job. Quitting in anticipation of being discharged does not constitute good cause for leaving one’s employment (see, Matter of Manson [Hartford Acc. & Indem. Group—Levine], 50 AD2d 980). Consequently, the determination that personal and noncompelling reasons caused claimant *872to voluntarily leave his employment while work was still available for him is supported by substantial evidence and must be upheld (see, Matter of Baker [Hartnett], 147 AD2d 790, 791, appeal dismissed 74 NY2d 714).
Decision affirmed, without costs. Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur.